CROCKETT, Chief Justice
(concurring specially).
. I concur in the result because it appears to me: (1) That the judgment of the district court now appealed from is- in conformity with the prior decision in this case .(citation in main opinion); (2) By that decision a majority of this court settled the question as to the liability of First American Title Insurance And Trust Com-*72pány. Although I dissented, that decision is now “the law of the case” which cannot properly he re-examined. See Helper State Bank v. Crus, 95 Utah 320, 81 P.2d 359; Davis v. Payne & Day, Inc., 12 Utah 2d 107, 363 P.2d 498. However, I desire to observe that I do not depart from,, but reaffirm my view therein expressed: that where there are two insurance coverages, either of which would- cover the loss in the absence of the other, and where both have the “other insurance” exclusion, neither should be permitted to shift the liability for the loss entirely to the other. In such circumstances, and in the absence of other controlling factors, in my opinion the equitable and just solution would be that they share in covering the loss.